
	
		I
		112th CONGRESS
		1st Session
		H. R. 280
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Gallegly (for
			 himself, Mrs. Blackburn,
			 Mr. Royce,
			 Mr. Rohrabacher,
			 Mr. Kingston,
			 Mr. Bilbray,
			 Mr. Shuler,
			 Mr. Calvert,
			 Mr. Young of Alaska, and
			 Mr. Campbell) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To prohibit offices of the legislative branch from
		  entering into a contract for the provision of goods or services within the
		  Capitol Complex with any contractor who does not participate in the E-Verify
		  Program for employment eligibility verification, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Secure the Capitol Act.
		2.Requiring Legislative
			 Branch Contractors to Participate in E-Verify ProgramAn office of the legislative branch may not
			 enter into a contract for the provision of goods or services within the Capitol
			 Complex with any contractor who employs individuals unless the
			 contractor—
			(1)elects to participate in the E-Verify
			 Program described in section 403(a) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), and is in
			 compliance with the terms and conditions of such election, with respect to all
			 of its employees as well as those providing goods or services under the
			 contract; and
			(2)certifies that
			 each of its subcontractors providing goods or services under the contract has
			 elected to participate in such program, and is in compliance with the terms and
			 conditions of such election, with respect to all of its employees as well as
			 those providing goods or services under the subcontract.
			3.Capitol Complex
			 DefinedFor purposes of this
			 Act, the Capitol Complex consists of the following facilities
			 together with their grounds:
			(1)The United States
			 Capitol (including the Capitol Visitor Center) and the Capitol Grounds.
			(2)The Cannon,
			 Longworth, Rayburn, and Ford House Office Buildings.
			(3)The Russell,
			 Dirksen, and Hart Senate Office Buildings.
			(4)The House of
			 Representatives Child Care Center and the Senate Employee Child Care
			 Center.
			(5)Any facility
			 serving as a dormitory residence for Congressional pages.
			(6)The United States
			 Botanic Garden.
			(7)The Jefferson,
			 Madison, and Adams Buildings of the Library of Congress.
			(8)The Capitol Power
			 Plant.
			(9)The United States
			 Capitol Police Headquarters Building.
			4.Effective Date;
			 Transition for Current Contracts
			(a)In
			 GeneralThis Act shall apply
			 with respect to contracts entered into after the expiration of the 30-day
			 period which begins on the date of the enactment of this Act.
			(b)Transition for
			 Current ContractsUpon the enactment of this Act, each office of
			 the legislative branch with a contract in effect on the date of the enactment
			 of this Act which is described in section 2 shall obtain assurances from the
			 contractor involved that the contractor will meet the requirements of such
			 section prior to the expiration of the period described in subsection (a).
			
